Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent No. 6,486,680 (Mull) is a close prior art reference that teaches a first electrode (20), a second electrode (22), and a capacitance detector (Fig. 2), but fails to show am image forming unit, a sheet cassette, a sheet guide, a conductor or a controller, as claimed.
Japanese Publication No. 5825925 is another close prior art reference that teaches a main body (1), a capacitance detector (80), an image forming unit (3), and a sheet cassette (2), but fails to show a sheet guide, a conductor or a controller, as claimed.
Independent claim 1 of the 7/15/2022 amendment is patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a first electrode and a second electrode  disposed such that, in a state in which a sheet cassette is at an installation position defined in a main body, the first electrode and the second electrode face a conductor disposed on an upper portion of a sheet guide in an up-down direction and are at different positions in a moving direction in which the sheet cassette is inserted, and a controller is configured to detect a position of the sheet guide from a value of a signal outputted from a capacitance detector corresponding to a quantity of electricity stored in the first electrode and the second electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653